FULTON, Senior Judge,
concurring in the result:
In this case, the trial judge neglected to fulfill his responsibility, imposed by the Court of Military Appeals, “for assuring on the record that an accused understands the meaning and effect of each condition .. . [of] any existing pretrial agreement.”1 That is, the judge neglected this obligation unless it is sufficient that the agreement has been reduced to writing and the accused has professed to have read and understood the whole of it.2
*686The Court of Military Appeals may have departed from its former standard of literal compliance with Green’s mandate, at least with respect to the concordance of the parties’ interpretation with that of the trial judge.3 However, I do not believe the Court has yet gone so far as to eliminate the need for specific inquiry regarding a condition as closely intertwined with the sentence limitation as the one here involved, so I approach this case as one of insufficient compliance with Green.
The unaddressed condition was particularly important because, placing the appellant in a probationary status from the end of his trial until promulgation of the convening authority’s action on the record, it would have permitted the convening authority to rescind his agreement to limit the sentence because of some further misconduct by the appellant in the meantime, despite which the appellant would remain bound by his plea of guilty. Such conditions have engendered judicial controversy.4 The question of their validity has attracted the attention of the Court of Military Appeals.5 Assuming that the condition is not invalid, there is also a question as to the detail with which its possible operation must be explained to an accused.6
As is frequently the case, the post-trial misconduct condition became harmless before this court was called upon to consider the providence of the plea. Usually, this happens because there is no post-trial misconduct or at least none of such gravity that the convening authority invoked the condition. Here, however, the condition became ineffective as soon as the sentence was adjudged since, as the sentence did not exceed the agreed limitation, the convening authority could approve it (and could not increase it) regardless of the appellant’s behavior. Whatever may have been the appellant’s understanding — or lack of it— concerning the condition, he never in fact became subject to it.
Some decisions of the Court of Military Appeals suggest that, if a condition associated with a plea of guilty is incapable of adversely affecting an accused, it cannot affect the providence of his plea.7
I would extend that doctrine to cases such as this one.8 Admittedly, there is some difference, for the conditions dealt with in Partin and McCray had no legal life whatsoever, whereas the post-trial misconduct condition in this appellant’s plea bargain had a theoretical potential for harm. However, it seems reasonable to assume that, if the appellant was willing to enter into a plea bargain containing such a potent condition (even if he may not have appreciated the risk involved), he certainly would have entered into the same agreement without that condition.9 Therefore, I do not see how the condition, having been prevented from becoming operable, could be said to affect the providence of his plea. Accordingly, I conclude that the failure of *687the military judge to assure specifically that the appellant understood the condition was a harmless error and not one affecting the providence of the plea.10
For the foregoing reasons, I concur in the majority’s disposition of this case.

. United States v. Green, 1 M.J. 453, 456 (CMA 1976).


. In fact, such a rule would not impair accomplishing the objectives of the Green inquiry since that inquiry usually only elicits the accused’s subjective belief that he understands the matter being discussed. Objective assurance that the accused truly understood would entail a more searching examination, perhaps including questioning the trial defense counsel as well.


. Compare United States v. Passini, 10 M.J. 108 (CMA 1980), and United States v. Cruz, 10 M.J. 32 (CMA 1980), with United States v. King, 3 M.J. 458 (CMA 1977) and United States v. Crowley, 7 M.J. 336 (CMA 1979); cf. United States v. Myles, 7 M.J. 132 (CMA 1979).


. See, e. g., United States v. D’Aiello, 5 M.J. 687, 689-90 (NCMR 1978) (Baum, J., dissenting).


. United States v. Dawson, pet. for review granted, 9 M.J. 28 (CMA 1980) (specified issue); but see, United States v. Passini, 10 M.J. 108 n.1 (CMA 1980).


. United States v. Connell, 9 M.J. 758 (NCMR), certified for review, 9 M.J. 265 (CMA 1980) (certified issue I).


. See United States v. Partin, 7 M.J. 409 (CMA 1979) (trial judge’s erroneous interpretation of condition in plea bargain); United States v. McCray, 7 M.J. 191 (CMA 1979) (no bargain with convening authority, but trial judge required acknowledgement containing misstatements of law); cf. United States v. Thomas, 8 M.J. 216 (CMA 1980) (mem.), aff'g, 6 M.J. 573 (ACMR 1978) (on issue granted at 6 M.J. 191).


. United States v. Rabago, 10 M.J. 610, 613 (ACMR 1980) (Fulton, Sr. J., concurring).


. The frequency with which this court observes the post-trial misconduct provision already preprinted on command-sponsored pretrial agreement forms attests to the fact that the condition seldom, if ever, has originated with an accused.


. To the effect that, when new procedural requirements are imposed the Uniform Code of Military Justice harmless error rule becomes “an extremely important one and should be given full force and effect,” see S.Rep.No. 486, 81st Cong., 1st Sess. 25 (1949), reprinted in [1950] U.S. Code Cong. Service 2222, 2250.
As for the trial judge’s failure to discuss with appellant the so-called cancellation clauses, all of which would involve or permit a change in the plea, see our opinion in United States v. Duval, 10 M.J. 610 (ACMR 1980).